DETAILED ACTION
Status of Claims
	The Request for Continued Examination filed 06/07/2022 has been acknowledged. Claims 2, 4-5, 7-12, 21-23, 27-30, 32, 35, 37 have been amended. Claims 1, 6, 13, 15-20 have been cancelled. Claims 2-5, 7-12, 14, 21-37 are currently pending and have been examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5, 7-12, 14, 21-37  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As currently claims, the independent claims recite the concept of the first device to accept or reject the second token provided by the second device in response to a first token provided by a first device. The Examiner notes that while the originally filed specification does discuss the concept of a user rejecting advertisements in paragraph 0080, the token is significantly broader than just advertisements. As currently claimed, the token includes a plurality of other features/information such as services to the user (claim 25), room access for accommodations (claim 7), and  cryptographic tokens (claims 22, 23, 37). As such, while there is support for approving/rejecting certain portions of the second token, one skilled in the art would not have recognized the Applicants to have possession of the claims feature. As such, the Examiner has determined the claims to contain new matter.

Non-Obvious Subject Matter

As currently claimed, the invention is directed towards proximity based services for mobile devices. When a first device is within proximity of a second device and receives approval from the user of the first device, the first device transmits a first token representing a first set of information to a second device. The second device accepts the first token and in response, provides a second token to the first device, wherein the first device is configured to accept or rejection the second token, and wherein the data sets enable the provision of service to the first device user.
The Examiner notes as discussed in the non-final rejection of 08/04/2021, the independent claims were previously rejected under the combination of Kolton, and where applicable, further in view of Giodano. As shown, Kolton discloses the concept of a proximity based system for enabling user services including the concept of a first user device to transmit data to a second device, and the second device providing customized services to the first device. Giodano further teaches different form factors for the user device. 
Although these references discloses the previous independent claims, the combination fails to explicitly disclose the concept of requiring user approval for transmitting the first set of data and the user device accepting/rejecting the second set of data. 
The Examiner further notes the following references:
Redding et al. (WO 2016036453 A1), which talks about proximity based services and discovery, including the concept of seeking user device approval for interacting with a local system.
Karp et al. (WO 2015200342 A1), which talks about managing access/control of smart devices, including the concept of managing tokens and permissions.
 Govindarajan et al. (US 20140188708 A1), which talks about wireless payments including the exchange of encrypted tokens and managing device handshakes.
Rosati et al. (US 20130343542 A1), which talks about trust management for proximity communications including the concept of exchanging keys.
Hunter et al. (US 20130282438 A1), which talks about providing user information based on proximity and privacy controls including the concept of a user providing permission to share user information.
Cooper (US 20020123325 A1), which talks about managing wireless communication including proximity based handshakes and key encryption.
Although the above references teaches individual elements of the claims invention such as seeking approval for sending/sharing a first data set, and the first device determining if the second device can be trusted/approved, there is insufficient motivation to combine the concept of the first user device to approve both the providing of information and the receipt of a second data set. Furthermore, while references such as Redding does teach the concept of seeking approval from a user device, this is not in response to a first data set approved by a user to transmit, and there is insufficient motivation to combine this teaching with the concept of a first user approval for transmitting such information. Upon further search and consideration, while references does teach/suggest individual elements of the claimed invention, no references, alone or in combination teaches the combination of claimed invention.
Furthermore, as currently amended, the claimed invention is determined to be patent eligible. As currently claimed, the Examiner has determined the claimed invention to be significantly more as the claimed invention is similar to Bascom. As currently claimed, while the invention is broadly related to personalized services using generic computer components, the invention includes additional limitations which functions in a non-standard manner which further improves the security of the user personal information and managing of access to the user device. Thus, while using conventional components, the claimed invention is significantly more as the arrangement and functions of said generic components further provide a particular technical improvement. As such, the Examiner has determined the invention to be patent eligible. 

Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. In response to the Applicant’s arguments as directed towards the 35 U.S.C. 112(a) rejection, the Examiner respectfully disagrees. The Examiner notes that while the claims have been amended, the originally filed specification does not discuss the concept of the first device being configured to accept or reject the second token. While the cited paragraphs of the originally filed specification does discuss the implementations and uses of token exchange, the originally filed specification does not discuss the first device to be configured to rejection the second token. As such, the Examiner asserts the claimed invention includes new matter and the rejection has been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622